Citation Nr: 1012363	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post concussion 
syndrome with headaches and dementia, to include whether a 
separate rating for dementia is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from April 1988 to April 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), are met.

During the February 2006 VA compensation and pension (C&P) 
mental disorders examination, the Veteran reported that he 
was receiving disability benefits from the Social Security 
Administration (SSA) for his back and overall physical 
condition.  The medical and legal documents pertaining to 
this application have not been associated with the claims 
folder.  The possibility that SSA records could contain 
evidence relevant to the claim cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002); Golz v. Shinseki, No. 2009-7039 (Fed. 
Cir. Jan. 4, 2010).  Therefore, the claim must be remanded 
to obtain these records.  38 C.F.R. § 3.159(c)(2) (2009).

The Board notes that the Veteran's service-connected 
disability was last evaluated in February 2006, over four 
years ago, during VA C&P mental disorders and neurological 
disorders examinations.  As the claim must be remanded to 
obtain records from the SSA, the Board also finds that the 
Veteran should be afforded a contemporaneous VA 
examination(s) for the purpose of ascertaining the current 
severity of his service-connected disability.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (when a 
Veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new 
examination).  Recent VA treatment records should also be 
obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Alexandria VAMC, dated 
since April 2006.  

2.  Request all medical and legal 
documents pertaining to the Veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Thereafter, schedule the Veteran for 
VA psychiatric and neurological 
examinations to assess the current 
severity of his service-connected post 
concussion syndrome with headaches and 
dementia.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination(s).  

All necessary tests should be conducted, 
and the examiner(s) should review the 
results of any testing prior to 
completion of the report(s).  All 
clinical findings should be reported in 
detail.  Complete rationale for any 
opinions must be provided.

4.  When the foregoing actions have been 
completed, readjudicate the claim with 
consideration of any additional 
information obtained.  If the decision 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

